DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered. 

Response to Amendment

The Amendment filed 04/08/2022 responsive to the Office action filed 02/04/2022 has been entered. Claims 1-2, 4-6 and 13-15 have been amended. Claims 8-12 were previously withdrawn. Claims 1-2 and 4-15 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-9 filed 01/07/2022, with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. (WO 2016/140670-of record).

With respect to claim 1, Gutierrez teaches a three-dimensional (3D) fabrication system (“200”, Pa [00020]) comprising:
an agent delivery system (“a coalescing agent distributor 202”, Pa [00023]) to deposit a fusing agent (“coalescing agent 504”) and an energy absorbing agent (“coalescing agent 506”) (“the agent 504 and 506 may be delivered by agent distributor 202”, Pa [00063]);
an energy supply system (“an energy source 226”, Pa [00040]); and
a controller (“a controller 12”) to (“The controller 210 may include a processor 212 for executing instructions”, Pa [00021]; “the processor 212 to perform any of the methods or operations”, Pa [00022]): 
control the agent delivery system to deposit a fusing agent (“the coalescing agent 504”) onto a fusing area of a layer of particles of build material (“a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]; “The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce”, Pa [00070]);
control the agent delivery system to deposit an energy absorbing agent (“the coalescing agent 506”) onto an unfused thermal support area (“portion 414”) of the layer of particles, the unfused thermal support area being located adjacent to the fusing area (“thin portion 406”) (“a coalescing agent distributor 202 to selectively deliver coalescing agent to successive layers of build material”; “a suitable coalescing agent may be an ink-type formulation …comprise an infra-red light absorber, near infra-red light absorber, a visible light absorber, or a UV light absorber”, Pa [00023]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]; “The temporary application of energy …may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]); and
control the energy supply system to supply energy, wherein the supplied energy causes the particles on which the fusing agent has been deposited to melt and a temperature of the particles in the unfused thermal support area to be raised to a level that is below a melting point temperature of the particles (“The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).
Gutierrez teaches that the controller controls the agent delivery system to deposit an energy absorbing agent onto an unfused thermal support area (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), but does not specifically teach that the energy absorbing agent is a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of the supplied energy.
However, it is noted that it is an intended use since the agent is not a positive structure of the system in the claim and the controller taught by Gutierrez is capable of depositing the claimed energy absorbing agent. It has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 2, Gutierrez as applied to claim 1 above further teaches that the controller is further to control the agent delivery system to deposit droplets of the energy absorbing agent to cause the particles in the unfused thermal support area to remain unfused responsive to the receipt of the supplied energy (“The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]; “The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).

With respect to claim 4, as noted above, the limitation is an intended use since the agent is not a positive structure of the system in the claim and the controller taught by Gutierrez is capable of depositing the claimed energy absorbing agent, and the system is capable of performing the claimed operation. It has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 5, Gutierrez as applied to claim 1 above further teaches that the controller is further to:
determine that a size of the fusing area of the layer of particles is below a predetermined size (“identify any thin portions in the data 400 e.g. the thin portion 406”, Pa [00058]; “A thin portion is a portion that has a thickness across at least one axis (e.g. width or length) that is below the threshold thickness.”, Pa [00053]); and
control the agent delivery system (“coalescing agent 506”) to deposit the energy absorbing agent onto the unfused thermal support area (“414”) adjacent to the fusing area in response to the determination that the size of the fusing area of the layer of particles is below the predetermined size (“The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]; “thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [00054]).

With respect to claim 6, Gutierrez as applied to claim 5 above further teaches that the controller is further to:
control the agent delivery system to deposit fusing agent onto a second area (“thick portion 404”, Pa [00053]) of the layer of particles, the second area having a size larger than the predetermined size (“A thick portion is a portion that does not have a thickness across its axes (e.g. width or length) that is less than a threshold thickness”, Pa [00053]); and 
control the agent delivery system to not deposit the energy absorbing agent to areas adjacent to the second area in response to the second area having the size larger than the predetermined size (“thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [0054] and Fig. 4C, i.e., the thick portion does not need a portion 414 surround itself.)

With respect to claim 13, Gutierrez teaches an apparatus (“The additive manufacturing system 200”, Pa [00020]) comprising
an agent delivery system (“a coalescing agent distributor 202”, Pa [00023]) to deposit a fusing agent (“coalescing agent 504”) and an energy absorbing agent (“coalescing agent 506”) (“the agent 504 and 506 may be delivered by agent distributor 202”, Pa [00063]);
an energy supply system (“an energy source 226”, Pa [00040]); and
a controller (“210”, Pa [00021]); and
a memory storing machine readable instructions that when executed by the controller (“the computer readable storage medium 216 may include one or both of a memory … The computer-readable storage medium 216 may store, encode, or carry computer executable instructions 218 that, when executed by the processor 212, may cause the processor 212 to perform any of the methods or operations”, Pa [00022]) cause the controller to:
cause the agent delivery system to deposit the fusing agent (“coalescing agent 504”) onto a selected area of a layer of particles of build material (“slice 402 defining a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]);
cause the agent delivery system to deposit the energy absorbing agent (“coalescing agent 506”) onto an unfused thermal support area of the layer of particles adjacent to the selected area (“The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]); and
cause the energy supply system (“an energy source 226”, Pa [00040]) to supply energy to the selected area and the unfused thermal support area, wherein the supplied energy causes the particles in the selected area to be heated to a temperature above a melting point temperature of the particles and the particles in the unfused thermal support area to be heated to a temperature that is below the melting point temperature of the particles (“The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).
Gutierrez teaches that the controller controls the agent delivery system to deposit an energy absorbing agent onto an unfused thermal support area (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), but does not specifically teach that the energy absorbing agent is a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of the supplied energy.
However, it is noted that it is an intended use since the agent is not a positive structure of the system in the claim and the controller taught by Gutierrez is capable of depositing the claimed energy absorbing agent. It has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 14, Gutierrez as applied to claim 13 above further teaches that the machine readable instructions are further excutable to cause the controller to cause droplets of the energy absorbing agent to be deposited at a sufficiently low contone level to cause the particles on which the energy absorbing agent has been deposited to remain unfused responsive to the supplied energy (“The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]; “the density of coalescing agent 506 may be insufficient to achieve full solidification in the second portion when energy is applied”, Pa [00065]).

With respect to claim 15, as noted above, the limitation is an intended use since the agent is not a positive structure of the system in the claim and the controller taught by Gutierrez is capable of depositing the claimed energy absorbing agent, and the system is capable of performing the claimed operation. It has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (WO 2016/140670-of record) as applied to claim 1 above.

With respect to claim 7, Gutierrez as applied to claim 1 above further teaches that in other examples the agent delivery system comprises a first agent delivery device to deliver the fusing agent and a second agent delivery device to deliver the energy absorbing agent (“in other examples, different coalescing agent distributors may be to deliver the different densities of coalescing agent 504 and 506.”, Pa [00067]). Thus, one would have found it obvious to modify Gutierrez’s system in claim 1 and provide two agent delivery devices in order to deliver the fusing agent and the energy absorbing agent separately.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742